 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON




 3
                                                                  Nov 27, 2019
                                                                       SEAN F. MCAVOY, CLERK


 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JADE WILCOX on behalf of herself
      and all others similarly situation,         NO: 2:17-CV-275-RMP
 8
                                Plaintiffs,       ORDER GRANTING
 9                                                PRELIMINARY APPROVAL OF
            v.                                    CLASS ACTION SETTLEMENT
10
      JAMES CRAIG SWAPP,
11    individually; and SWAPP LAW,
      PLLC, doing business as Craig
12    Swapp and Associates,

13                              Defendants.

14

15         BEFORE THE COURT is Plaintiff’s Unopposed Motion for Preliminary

16   Approval of Class Action Settlement, ECF No. 139. A hearing was held on this

17   matter on November 25, 2019, in Spokane, Washington. The Court has considered

18   the arguments of counsel, the record, the relevant case law, and is fully informed.

19                                 LEGAL STANDARD

20         The Ninth Circuit endorses a “strong judicial policy that favors settlements,

21   particularly where complex class action litigation is concerned.” Class Plaintiffs v.

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 1
 1   City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992); see also Rodriguez v. W.

 2   Publ'g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good deal of stock in

 3   the product of an arms-length, non-collusive, negotiated resolution[.]”).

 4         A court may approve a proposed settlement “only after a hearing and on

 5   finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

 6   Approval of a class action settlement under Federal Rule of Civil Procedure 23(e)

 7   involves a two-step process “in which the Court first determines whether a

 8   proposed class action settlement deserves preliminary approval” and, then, after

 9   notice is given to the class, the Court holds a fairness hearing and determines

10   whether final approval is warranted. National Rural Telecommunications

11   Cooperative v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004) (citing

12   MANUAL FOR COMPLEX LITIGATION, Third § 30.14 at 236–37 (1995)).

13         Preliminary approval of a settlement in a class action is appropriate “[i]f (1)

14   the proposed settlement appears to be the product of serious, informed,

15   noncollusive negotiations, (2) has no obvious deficiencies, (3) does not improperly

16   grant preferential treatment to class representatives or segments of the class, and

17   (4) falls with[in] the range of possible approval.” Gabriel v. Nationwide Life Ins.

18   Co., No. C09-0508-JCC, 2010 WL 11684279, at *6, (May 17, 2010 W.D. Wash.)

19   (quoting Vasquez v. Coast Valley Roofing, Inc., 670 F. Supp.2d 1114, 1125 (E.D.

20   Cal. 2009)).

21

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 2
 1                              DISCUSSION AND ORDER

 2         Based on the Court’s review of the record and the resulting findings set forth

 3   below, the Court GRANTS Plaintiffs’ Motion for Preliminary Approval of Class

 4   Action Settlement, ECF No. 139.

 5   Preliminary Approval of Settlement Agreement

 6    1.   The Court preliminarily approves the Settlement Agreement and the terms

 7   set forth therein, finding them fair, reasonable and adequate subject to a final

 8   fairness hearing.

 9    2.   The Court finds that the Settlement Agreement is the result of serious,

10   informed, and non-collusive negotiations. The Settlement Agreement is the result

11   of arm’s length negotiations by counsel well-versed in the prosecution of class

12   actions. See ECF No. 139-1 at 4. Additionally, the assistance of a professional

13   mediator reinforces that the Settlement Agreement is non-collusive. See Zamora

14   Jordan v. Nationstar Mortg., LLC, No. 14 CV 175, 2019 WL 1966112, at *3 (E.D.

15   Wash. May 2, 2019).

16    3.   The Settlement Agreement does not suffer from any obvious deficiencies.

17             (a)   In deciding the Motion for Preliminary Approval, the Court notes

18   that it will have the opportunity to evaluate the reasonableness of attorneys’ fees

19   agreed to in the settlement when plaintiffs’ counsel requests such fees. See

20   Anderson-Butler v. Charming Charlie Inc., Civ. No. 2:14–01921 WBS AC, 2015

21   WL 4599420, at *11 (July 29, 2015 E.D. Cal.). “If the court, in ruling on the fees

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 3
 1   motion, finds that the amount of the settlement warrants a fee award at a rate lower

 2   than what plaintiffs’ counsel requested, then it will reduce the award accordingly.”

 3   Id. Per the terms of the Settlement Agreement, if the Court awards an amount less

 4   than the $1,050,000 requested by plaintiffs’ counsel, then the difference between

 5   $1,050,000 and the reduced amount will become part of the Settlement Fund. ECF

 6   No. 139-2 at 16.

 7             (b)      The Court also acknowledges that the Settlement Agreement

 8   contains a “clear sailing” provision, under which attorneys’ fees will be paid from

 9   a separate fund. Id. at 31. While the Ninth Circuit has advised courts to be

10   concerned when the parties negotiate “clear sailing” arrangements that provide for

11   the payment of attorneys’ fees separate and apart from the class, the parties in this

12   case have taken steps to alleviate the Court’s concern at the preliminary approval

13   stage. See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947–49 (9th

14   Cir. 2011). The monies used to pay attorneys’ fees will come from payments to be

15   made by Defendants over time, and only after a monetary distribution of $950,000

16   has been made to the Class. See ECF No. 139-2 at 32–33. Additionally, the

17   Settlement Agreement provides that any amounts not awarded from this separate

18   fund will revert to the Settlement Fund. See id. at 16 – 17; Dennings v. Clearwire

19   Corp., No. 10 CV 1859, 2013 WL 1858797, at *9 (W.D. Wash. May 3, 2013)

20   (holding clear sailing provision non-collusive where amounts not awarded will

21   revert to the class).

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 4
 1    4.    The Court finds that no class member or group of class members will receive

 2   unduly favorable treatment under the terms of the Settlement Agreement. The Plan

 3   of Allocation proposes that the Settlement Fund will be equally divided among all

 4   class members and without the need for a claim form or claims process. This Plan

 5   of Allocation is reasonable given that class members would each be entitled to seek

 6   liquidated damages in the amount of $2,500 if they succeeded on the merits of their

 7   respective claims. See 18 U.S.C. § 2724(b)(1).

 8    5.    The Court finds that the proposed Settlement Agreement is within the range

 9   of possible settlement approval, such that notice to the class is appropriate.

10   Appointment of Settlement Administrator & Class Notice

11    6.    The Court appoints Angeion Group as the settlement administrator for

12   providing class notice and otherwise assisting in the administration of the

13   settlement.

14    7.    The Court approves the form of notice in Proposed Notice of Class Action

15   Settlement at ECF No. 139-3, upon a finding that the Proposed Notice complies

16   with due process and Federal Rule of Civil Procedure 23(c)(2)(B). Pursuant to

17   Rule 23(c)(2)(B), a notice must inform class members of the following: “(i) the

18   nature of the action; (ii) the definition of the class certified; (iii) the class claims,

19   issues, or defenses; (iv) that a class member may enter an appearance through an

20   attorney if the member so desires; (v) that the court will exclude from the class any

21   member who requests exclusion; (vi) the time and manner for requesting

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 5
 1   exclusion; and (vii) the binding effect of a class judgment on members under Rule

 2   23(c)(3).” Fed. R. Civ. P. 23(c)(2)(B). The proposed notice to the class meets

 3   these requirements. Additionally, the notice discloses any benefits provided to

 4   class representatives, describes the terms of the settlement, provides information

 5   regarding attorneys’ fees, provides counsel’s contact information, explains how to

 6   make objections and ask questions, and explains the procedure for allocation. See

 7   ECF No. 139-3; Burnett v. W. Customer Mgmt. Grp., LLC, No. 10 CV 56, 2011

 8   WL 13290339, at *4 (E.D. Wash. Feb. 22, 2011) (approving notice that provided

 9   such information). Class counsel shall update the Notice with relevant information

10   consistent with this Order, such as the name and address of the settlement

11   administrator, as well as any information that has not been calculated yet and is

12   presently missing from the notice, like the total number of hours class counsel has

13   worked on this matter thus far.

14    8.     Procedure for Delivering Notice:

15             (a)   The parties shall reasonably assist the settlement administrator in

16   providing class notice, and Defendants shall produce remaining class data, as

17   mandated by the Settlement Agreement at Sections 3.3, 3.4, and 3.6.

18             (b)   Notices shall be delivered by the settlement administrator via first

19   class U.S. Mail to all class members no later than January 8, 2020.

20   / / /

21   / / /

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 6
 1             (c)    By January 29, 2020, the settlement administrator shall file a

 2   declaration with the Court confirming that the class notice and related information

 3   was sent in accordance with this Order.

 4             (d)    In the event that a class notice sent by first class U.S. mail is

 5   returned as undeliverable, the settlement administrator will make reasonable efforts

 6   to obtain a valid mailing address and promptly resend the class notice to the class

 7   member by U.S. mail.

 8             (e)    The class notice also shall be posted on the websites maintained by

 9   class counsel and the settlement administrator.

10   Settlement Procedure

11    9.   Any class member who wishes to object to this Settlement or otherwise to

12   be heard concerning this Settlement shall timely inform the District Court in

13   writing of his or her intent to object to this settlement and/or to appear at the

14   fairness hearing by following the procedures set forth in the class notice

15   (“Objection”). To be considered timely, the objection must bear a postmark that is

16   no later than March 9, 2020. The objection must set forth at least the following

17   information: (a) the full name, address, and contact information for the Objector

18   and the name and address of counsel (if represented by counsel); (b) a written

19   statement of any and all objections to this Settlement and include any supporting

20   papers and arguments; (c) the signature of the Objector (or his or her attorney).

21

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 7
 1   10.   Any class member who wishes to be excluded from this settlement shall

 2   timely inform the District Court in writing of his or her intent to be excluded from

 3   this settlement following the procedures set forth in the class notice (“Exclusion”).

 4   To be considered timely, the exclusion must bear a postmark that is no later than

 5   March 9, 2020. The exclusion must set forth at least the following: (a) the full

 6   name, address and contact information for the person seeking exclusion; and (b)

 7   the signature of the person seeking exclusion (or his or her attorney).

 8   11.   Any Class Member or other person who fails to make his or her

 9   objection or exclusion in the manner provided shall be deemed to have waived

10   such objection or exclusion and shall forever be foreclosed from making any

11   objection to the fairness or adequacy of the proposed settlement as incorporated in

12   the Settlement Agreement, to the Judgment, to the Plan of Allocation, and to the

13   award of attorneys' fees and reimbursement of expenses to Plaintiffs' Counsel,

14   unless otherwise ordered by the Court. To the extent that any objections or

15   comments are transmitted to the settlement administrator, or the parties' counsel,

16   but are not filed with the Court, those persons are hereby directed to file such

17   objections with the Court.

18   12.   The Settlement Fund will be deemed and considered to be in custodia legis

19   of the Court and will remain subject to the jurisdiction of the Court until such time

20   as such funds will be distributed pursuant to the Settlement Agreement and/or the

21   order of the Court.

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 8
 1   13.    Class counsel will file any Motion for Attorneys’ Fees, Costs, and any

 2   Motion for Class Representative Service Award by February 24, 2020.

 3   14.    Neither Defendants nor Defendants’ counsel will have any responsibility for

 4   the Plan of Allocation or will make any application for or take any position on

 5   attorneys’ fees or reimbursement of expenses submitted by co-lead class counsel.

 6   15.    Class counsel shall file a Motion for Final Approval of the Settlement by

 7   March 30, 2020.

 8   16.    The Court will hold a final fairness hearing on April 29, 2020, at

 9   1:30 p.m., in Spokane, Washington. At the hearing, the Court will hear arguments

10   concerning whether the proposed settlement and the terms and conditions provided

11   for in the Settlement Agreement should be granted final approval by the Court as

12   fair, reasonable, and adequate.

13   17.    The Court reserves the right to continue the date of the final fairness hearing

14   if necessary without further notice to the Class, but any such continuance will be

15   publicized on the settlement website.

16   18.    In the Settlement Agreement, Plaintiff agreed to request that the Court

17   enjoin class members from commencing or prosecuting, either directly or

18   indirectly, any action asserting any of the released claims as set forth in the

19   Settlement Agreement. ECF No. 139-2 at 29. Plaintiff did not request this form of

20   relief in the instant motion. However, the Court will hear a motion for such relief

21   at a later date, if filed.

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 9
 1   19.   The Court continues the stay on all proceedings until the Court renders a

 2   final decision on approval of the Settlement Agreement. Id.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order and provide copies to counsel.

 5         DATED November 27, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT ~ 10
